Citation Nr: 0903349	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-37 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an October 1982 rating decision that discontinued a 
10 percent rating for a tender and painful scar associated 
with a service-connected amputation, distal third of the 
proximal phalanx, right ring finger, should be revised or 
reversed or reversed on the grounds of clear and unmistakable 
error.
 
(The issue of whether a September 1983 decision of the Board 
of Veterans' Appeals (Board) that denied entitlement to a 
disability rating in excess of 10 percent for amputation, 
distal third of the proximal phalanx, right ring finger, 
should be revised or reversed or reversed on the grounds of 
clear and unmistakable error is the subject of a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served under honorable conditions from March 1966 
to April 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that found that 
the October 1982 rating decision that discontinued a 10 
percent rating for a tender and painful scar associated with 
a service-connected amputation, distal third of the proximal 
phalanx, right ring finger, was not clearly and unmistakably 
erroneous.  


FINDING OF FACT

In a separate decision, issued on this date, the Board 
reinstated the 10 percent disability rating for the tender 
and painful scar associated with the service-connected 
amputation of the distal third of the proximal phalanx of the 
right ring finger, resulting in an effective date for the 
award of this benefit of January 1, 1983.


CONCLUSION OF LAW

There remains no justiciable case or controversy currently 
before the Board; the appeal is dismissed.  38 U.S.C.A. §§ 
7104(a), 7105, 7111 (West 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a separate decision, issued together with this decision, 
the Board reinstated the veteran's award of a separate 10 
percent rating for a tender and painful scar.  The effect of 
that decision (restoration of the 10 percent rating from the 
date of a prior termination from January 1, 1983), results in 
continuous entitlement to that benefit from December 23, 
1969.  Hence, the veteran's current claim regarding whether 
an October 1982 rating decision that discontinued a 10 
percent rating for a tender and painful scar associated with 
a service-connected amputation, distal third of the proximal 
phalanx, right ring finger, should be revised or reversed or 
reversed on the grounds of clear and unmistakable error is 
rendered moot because the benefit sought on appeal is already 
in effect.  As such, a discussion of the veteran's arguments 
in support of this claim is unnecessary.  For the reasons 
stated, the appeal must be dismissed as moot.  38 U.S.C.A. 
§ 7105 (West 1991).


ORDER

As the benefit sought is already in effect, the appeal is 
dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


